DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stroh, U.S. 2012/0265655.

8. A computer-implemented method comprising:
receiving an invoice from a biller, (see Stroh, ¶ 68)(common transaction documents);
identifying at least a payor, biller and amount from the invoice, (see Stroh, ¶ 68, 176)( Each complete character string is then analyzed to identify known transaction character strings used in financial transactions, e.g. biller code);
creating an invoice record including at least the payor, biller and amount, (see Stroh, ¶ 68-70)(record generation system for receiving a data file of transactions);
determining a list of fields required by an accounting system corresponding to the payor as indicated by data accessible by the processor and previously defined with respect to the payor, (see Stroh, ¶ 105-107)(The record generation subsystem 12 will map fields from data files to their corresponding fields in the bookkeeping system's user specific transaction dataset);
identifying field-information corresponding to each element of the list of fields from the invoice, (see Stroh, ¶ 105-107)(The record generation subsystem 12 will map fields from data files to their corresponding fields in the bookkeeping system's user specific transaction dataset);
saving the field-information with respect to invoice, (see Stroh, ¶ 176)(character strings uniquely found in the description fields of one or more transactions associated only with a single supplier within the User Accounts data set);
responsive to a request from the payor identifying the first invoice record, creating an accounting file based on the invoice record, including the identified field-information required by the accounting system corresponding to the payor, the field-information retrieved from the first invoice record, (see Stroh, ¶ 383)(The system 10 automatically assigns each transaction to an appropriate category or subcategory of revenue or expense as well as making direct matches to associated transactional data obtained from an accounting, book keeping, invoicing systems, point of sale or other financial system, based on the information available and without requiring an exact reference number to be entered by the payee and payor in order to facilitate the match); and
responsive to creating the accounting file, uploading the created accounting file to the accounting system corresponding to the payor, (see Stroh, ¶ 71, 273, 415)(transaction file uploads received and saved to memory of the accounting software system).

9. The method of claim 8, further comprising converting the accounting file into an Extensible Markup language (XML) compatible with an Application Programming Interface (XML) associated with the accounting system, based on XML rules defined for the API, (see Stroh, ¶ 73, 63).

10. The method of claim 8, further comprising:
accessing a record associated with the biller to retrieve a biller identification pattern, saved in the record with respect to the biller and indicating a format for how the biller identifies a type of record corresponding to a given payor, and a payor identification pattern, saved in the record with respect to the biller and indicating a format for how the given payor identified the type of record corresponding to the given payor, (see Stroh, ¶ 28, 68, 104)(disclosing Pattern Recognition, Statement Data Identification and Parsing); 
based on the biller identification pattern, identifying a biller record number from the invoice corresponding to the biller identification pattern; based on the payor identification pattern, identifying a payor record number from the invoice corresponding to the payor identification pattern; and saving the identified biller record number and payor record number with respect to the invoice record, (see Stroh, ¶ 176, 381).

11. The method of claim 8, further comprising:
receiving a trade request from a user; searching a plurality of invoice records for identification of the user as a saved payor in a given invoice record of the plurality of invoice records, (see Stroh, ¶ 383)(matching transactional data obtained from an invoicing system); determining a first invoice subset of the plurality of invoice records that indicate the user as the saved payor and that also indicate an unpaid owed-amount associated with the payor; and presenting the first invoice subset to the user, (see Stroh, ¶ 100-02)(disclosing identifying invoices by PCS (preferred character strings)).

12. The method of claim 11, further comprising:
responsive to the trade request, further searching the plurality of invoice records for identification of the user as a saved biller in a given invoice record of the plurality of the invoice records, (see Stroh, ¶ 13)(biller is a transaction participant recorded in a chart of accounts); determining a second subset of the plurality of invoice records that indicate the user as the saved biller and that also indicate an unpaid due-amount associated with the biller; and presenting the second invoice subset to the user, (see Stroh, ¶ 100-02)(disclosing identifying invoices by PCS (preferred character strings)).

13. The method of claim 12, further comprising:
receiving identification of one or more of the invoice records in the first subset; receiving identification of one or more of the invoice records in the second subset; reconciling the identified one or more invoice records in the first subset with the one or identified invoice records in the second subset to determine a net difference, (see Stroh, ¶ 47, 64); 
creating an accounting file indicating that the identified one or more invoice records in the first subset and the identified one or more invoice records in the second subset have been paid, the accounting file including the net difference in the accounting file as an amount owed or an amount due, based on whether a total value of the identified invoice records in the first subset is greater or a total value of the identified invoice records in the second subset is greater, respectively, (see Stroh, ¶ 100-02, 217)(amount due), and the accounting file created in or converted into a format compatible with an accounting system identified with respect to the user; and providing the accounting file to the accounting system, (see Stroh, ¶ 63, 70)(the record generation system 12 receives a data file of transactions (e.g. pdf, CSV format file, etc.).

14. The method of claim 12, further comprising:
for each of the identified invoice records in the first subset, including an amount corresponding to the owed-amount into a trade record, the amount corresponding to the owed- amount included in the trade file in a currency corresponding to a locality associated with a biller associated with a given identified invoice record in the first subset, (see Stroh, ¶ 100-02, 227)(local currency label);
for each of the identified invoice records in the second subset, including an amount corresponding to the due-amount into the trade record, the amount corresponding to the due-amount included in the trade file in a currency corresponding to a locality associated with the user, (see Stroh, ¶ 227)(local currency label);
aggregating a plurality of trade records into a trade summary indicating a total currency amount necessary, for each locality for which at least one amount has been included in at least one of the trade records, to reconcile any payments to entities or from entities within a respective locality, as indicated by one or more of the trade records, (see Stroh, ¶ 216-17)(Value Determination Standard Tax Bill Invoice); and
generating a consolidated buy or sell instruction for at least one locality, based on whether an amount of payments to entities is greater or an amount of payments from entities is greater, respectively, for the at least one locality, the buy or sell instruction for the indicated total currency amount necessary for the at least one locality, the consolidated buy or sell instruction formatted in accordance with banking rules associated with electronic transactions for banks in the at least one locality, (see Stroh, ¶ 213)(calculations would simply be amended to reflect the local VAT or sales tax percentage for the user's country or state).

As per claims 1-7 and 15-20, these claims contain the same or similar features as claims 8-14 rejected above, and therefore the above rejections are incorporated against the remaining claims herein by reference. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: AU-2003296927-A1, US-20080120129-A1, US-7512564-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627